Order, Supreme Court, New York County (Harold B. Beeler, J.), entered October 13, 2004, which, to the extent appealed from as limited by the briefs, granted summary judgment in favor of defendant West Side Residence Associates for dismissal of the complaint, unanimously affirmed, without costs.
Plaintiff seeks recovery for injuries sustained when she fell on an accumulation of snow and ice while walking on the sidewalk in front of defendants’ premises, some five days after a major snow storm. On this record, there are no triable issues of fact as to whether defendant West Side, in the course of removing snow from the area in question, created or exacerbated a dangerous condition contributing to plaintiff’s injury (see Gabelmann v Circle Line Sightseeing Yachts, 254 AD2d 148 [1998]). Concur—Andrias, J.P., Saxe, Nardelli and Catterson, JJ.